MACK, Associate Judge,
concurring in Part I and the result:
I am intrigued by, and attracted to, my Brother Gallagher’s no-nonsense way of disposing of the question of retroactive application of the Delaware v. Prouse, (440 U.S. 648, 99 S.Ct. 1391, 59 L.Ed. 660 (1979)) *449principle. Conceptually, however, I have difficulty in thinking of the issue as being otherwise than that of the legality of the officer’s conduct at the time it occurred. Because of this fact, and the government’s position that the officer was acting at that time in good-faith reliance with the law, I think we are compelled to meet the issue of retroactivity. As in Brown v. Louisiana, 447 U.S. 323, 334, 100 S.Ct. 2214, 2223, 65 L.Ed. 159 (1980), I would hold that the element of justifiable reliance on prior law * was minimal because the Prouse rule was distinctly foreshadowed by decisions of the Supreme Court, the United States Circuit Court in this jurisdiction, and our court. See United States v. Martinez-Fuerte, 428 U.S. 543, 96 S.Ct. 3074, 49 L.Ed.2d 1116 (1976); United States v. Brignoni-Ponce, 422 U.S. 873, 95 S.Ct. 2574, 45 L.Ed.2d 607 (1975); Almeida-Sanchez v. United States, 413 U.S. 266, 93 S.Ct. 2535, 37 L.Ed.2d 596 (1973). See also Punch v. United States, D.C.App., 377 A.2d 1353, 1356 (1977), cert. denied, 435 U.S. 955, 98 S.Ct. 1586, 55 L.Ed.2d 806 (1978); United States v. Montgomery, 182 U.S.App.D.C. 426, 561 F.2d 875 (1977). I concur in affirmance.

 See Palmore v. United States, D.C.App., 290 A.2d 573 (1972), aff'd on jurisdictional grounds only, 411 U.S. 389, 93 S.Ct. 1670, 36 L.Ed.2d 342 (1973).